Citation Nr: 1619867	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge at a July 2014 Board videoconference hearing, and a transcript of this hearing is of record.  This appeal was previously before the Board in November 2014 and September 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is caused or aggravated by his service-connected CAD.  The Veteran testified at his July 2014 Board video hearing that he had been receiving VA treatment for a heart condition beginning in 1955, one year after his separation from service.  The RO submitted repeated requests to the Wilkes-Barre VA medical center (VAMC) for "all VA medical treatment records from 1955 to the present, to include records from the early 2000s noting heart problems."  The Wilkes-Barre VAMC responded in May 2015 and provided records from as early as 1995.  Records from 1955 to 1995 were not provided and an explanation as to why such records were not included, as requested in the Board's November 2014 remand, was not provided.  Also, a supplemental medical opinion is necessary.

VA treatment records from January and February 1979 had been previously associated with the claims file and show VA treatment for an unrelated condition.  Additionally, the 1995 VA treatment records submitted by the Wilkes-Barre VAMC indicated the Veteran had been previously diagnosed with hypertension and had been diagnosed with diabetes in 1989.  As VA treatment records are constructively of record and a negative response from the Wilkes-Barre VAMC or a formal finding of unavailability as to the VA treatment records dated 1955 through 1995 has not been included in the record, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his hypertension since discharge from service and to provide the authorizations necessary for VA to obtain complete clinical records of all such private evaluations and treatment. 

The AOJ should secure for the record copies of complete clinical records from the identified providers.  The Veteran should be notified if any private records sought are not receive pursuant to the AOJ's request.  

2.  Obtain and associate with the Veteran's claims file all available outstanding VA treatment records, particularly records dated from 1955 to 1995 from the VA medical facility in Wilkes-Barre, Pennsylvania.  The Veteran has testified that he received treatment related to hypertension beginning in 1955 at the Wilkes-Barre VAMC.  If these records are unavailable, the reason for their unavailability and/or a formal finding of unavailability must be noted in the record.  

3.  The case should be returned to the January 2016 medical opinion provider (or another appropriate medical provider if the January 2016 opinion provider is not available) for a supplemental medical opinion that:

a. explains why the Veteran's hypertension did not permanently increase in severity due to his service-connected coronary artery disease; and
b. If any additional relevant records are developed between 1955 and 1995, such additional evidence should be considered by the opinion provider and the medical opinions should be supplemented as necessary.

4.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




